Exhibit 10.30
KB HOME
RETIREMENT PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
ARTICLE I
THE PLAN

         
1.1 Establishment of the Plan
    1  
1.2 Purpose
    1  

ARTICLE II
DEFINITIONS

         
2.1 Definitions
    1  
2.2 Gender and Number
    5  

ARTICLE III
PARTICIPATION

         
3.1 Eligibility for Participation
    5  
3.2 Date of Participation
    6  
3.3 Duration of Participation
    7  
3.4 Re-Employment
    7  

ARTICLE IV
SUPPLEMENTAL RETIREMENT BENEFITS

         
4.1 Vesting
    8  
4.2 Supplemental Retirement Benefits
    8  
4.3 Commencement and Duration
    8  
4.4 Benefits in the Event of Death
    9  

ARTICLE V
SPECIAL BENEFIT PAYMENT RULES

         
5.1 Receipt and Release
    9  
5.2 Cost of Living Adjustments
    10  

ARTICLE VI
CHANGE IN CONTROL

         
6.1 Full Vesting and Lump Sum Option Upon Change in Control
    11  
6.2 Amount of Lump Sum Benefit
    11  

ARTICLE VII
TRUST

         
7.1 Establishment of the Trust
    12  
7.2 Contributions
    12  
7.3 Payment of Benefits
    13  

- i -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION

         
8.1 Administration
    13  
8.2 Decisions and Actions of Committee
    13  
8.3 Rules and Records of the Committee
    13  
8.4 Employment of Agents
    14  
8.5 Agent for Service of Legal Process
    14  
8.6 Plan Expenses
    14  
8.7 Indemnification
    14  
8.8 Tax Withholding
    14  
8.9 Claims Procedure
    14  

ARTICLE IX
MISCELLANEOUS

         
9.1 Rights Against the Company
    15  
9.2 Rights Under the Company’s Other Retirement Plans
    15  
9.3 Payment of Benefits to Incompetent
    16  
9.4 Missing Person
    16  
9.5 Amendment or Termination
    16  
9.6 Merger or Consolidation of Plan and Trust
    17  
9.7 Arbitration/Interest on Unpaid Amounts/Controlling Law
    17  
9.8 Rights to Trust Fund Assets
    18  
9.9 Nontransferability
    18  
9.10 Illegality of Particular Provision
    18  

- ii -



--------------------------------------------------------------------------------



 



ARTICLE I
The Plan
     1.1 Establishment of the Plan
     KB Home hereby establishes an unfunded supplemental retirement incentive
plan for the benefit of certain selected executives of KB Home. This plan is
effective as of July 11, 2002, has been amended and restated effective
January 1, 2009, and shall be known as the KB Home Retirement Plan. This Plan is
intended to be an “employee benefit plan” within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended.
     1.2 Purpose
     The purpose of this Plan is to help KB Home attract and retain qualified
executives by providing certain selected executives with an opportunity to
supplement the benefits provided under the tax-qualified retirement plans
maintained by KB Home. This Plan is intended to comply with all applicable law,
including Code Section 409A and related Treasury guidance and regulations, and
shall be operated and interpreted in accordance with this intention.
ARTICLE II
Definitions
     2.1 Definitions
     Whenever capitalized in this document, the following terms shall have the
meanings set forth below unless otherwise expressly provided.

  (a)   “Act” shall mean the Securities Exchange Act of 1934, as amended.    
(b)   “Actuarial Equivalent” shall mean a single sum present value of a benefit
amount otherwise payable, calculated using an annual interest rate assumption
equal to 100% of the Applicable Federal Rate last announced by the Internal
Revenue Service prior to the determination for the period of time over which the
benefits (or remaining annual benefits, as the case may be) would otherwise be
paid, and based on annual compounding.     (c)   “Administrative Committee”
shall mean a committee composed of one or more officers of the Company appointed
by the Company, acting through its Chief Executive Officer or a delegate of such
officer, from time to time. In the absence of such a committee, references to
the Administrative Committee shall be deemed to be references to the Committee.
    (d)   “Annual Benefit Amount” shall mean the dollar amount, determined by
the Committee and set forth in the Participant’s Participation Agreement, that
is to be used for purposes of calculating the Participant’s benefit opportunity
under this Plan.     (e)   “Beneficiary” shall mean the person or persons last
designated in writing, on a form or in a manner approved by the Administrative
Committee, by a Participant to

- 1 -



--------------------------------------------------------------------------------



 



      receive benefits in the event of the death of the Participant. In the
event that a Participant failed to designate a beneficiary, or if for any reason
such designation shall be legally ineffective, or if all designated
beneficiaries predecease him or die simultaneously with him, a distribution to
which the Participant would have been entitled under this Plan shall be made to
the Participant’s surviving spouse or, if none, to the Participant’s estate.    
    Upon the Committee or Administrative Committee being provided with written
notice of the dissolution of marriage of a Participant, any earlier designation
of the Participant’s former spouse as a Beneficiary for a portion or all of the
benefits specified herein shall be treated as though the Participant’s former
spouse had predeceased the Participant. Notwithstanding the preceding sentence,
any designation of the Participant’s former spouse as a Beneficiary shall not be
treated as though the Participant’s former spouse had predeceased the
Participant if, after the dissolution of the Participant’s marriage and prior to
payment of benefits on behalf of the Participant (1) the Participant executes
and delivers a new Beneficiary designation that complies with this Plan that
clearly names such former spouse as a Beneficiary, or (2) there is delivered to
the Plan a domestic relations order providing that the former spouse is to be
treated as the Beneficiary. In any case in which the Participant’s former spouse
is treated under the Participant’s Beneficiary designation as having predeceased
the Participant, no heirs or other beneficiaries of the former spouse shall
receive benefits from this Plan as a Beneficiary of the Participant except as
provided otherwise in the Participant’s Beneficiary designation.         (The
following example illustrates the application of the preceding paragraph. Assume
that a Participant, “Participant A,” is married to “Spouse A” and that
Participant A files a valid and effective Beneficiary designation under this
Plan naming Spouse A as a 50% Beneficiary and each of Participant A’s two
children with Spouse A (the “Children”) as a 25% Beneficiary. Assume that
Participant A becomes divorced from Spouse A after making such Beneficiary
designation. Upon the Committee or Administrative Committee being provided with
written notice of the divorce, Spouse A shall be deemed to have predeceased
Participant A for purposes of Participant A’s Beneficiary designation subject to
the second sentence of the preceding paragraph. If Participant A later dies
without having made a valid post-divorce Beneficiary designation under this Plan
and assuming that no Plan benefits have been paid and that there is no domestic
relations order to the contrary, Participant A’s Beneficiaries shall be deemed
to be his two Children, with each child being a 50% Beneficiary.)        
Notwithstanding any of the foregoing to the contrary, a Participant shall be
treated as having revoked all prior beneficiary designations under this Plan in
the event the Participant becomes married (or re-married following a divorce, as
the case may be) and such revocation shall be effective upon the later of
(1) the date of such marriage (or re-marriage) or (2) the date that the
Committee or Administrative Committee is provided with written notice of such
marriage (or re-marriage); subject to any domestic relations order providing
that a former spouse of the Participant is to be treated as a Beneficiary.

- 2 -



--------------------------------------------------------------------------------



 



      (The following example illustrates the application of the preceding
paragraph. Assume the same facts as in the last example, except that after
becoming divorced from Spouse A and before Participant A’s death, Participant A
becomes re-married to “Spouse B,” that the Committee or Administrative Committee
has written notice of such re-marriage, and that there is no domestic relations
order to the contrary. In this case, Participant A’s beneficiary shall be deemed
to be Spouse B (his spouse at the time of his death) because Participant A shall
be deemed to have revoked all prior beneficiary designations under this Plan in
connection with his re-marriage. In the absence of a new valid and effective
beneficiary designation, Participant A’s beneficiary is deemed to be his or her
surviving spouse as provided in the first paragraph of this definition.)     (f)
  “Board” shall mean the Board of Directors of the Company.     (g)   “Cause”
with respect to a Participant shall mean a termination of employment based upon
a finding by the Committee, acting in good faith and based on its reasonable
belief at the time, that the Participant:

  (1)   has been materially negligent in the discharge of his or her duties to
the Company or a Subsidiary, repeatedly refused to perform stated or assigned
duties or is materially incompetent in or (other than by reason of a disability
or analogous condition) materially incapable of performing those duties; or    
(2)   has committed or engaged in a material act of theft, embezzlement or
fraud; or     (3)   has materially breached a fiduciary duty, or willfully and
materially violated any other duty, law, rule, regulation or policy of the
Company or a Subsidiary; or has been convicted of, or plead guilty or nolo
contendere to, a felony or misdemeanor (other than minor traffic violations or
similar offenses); or     (4)   has materially breached any of the provisions of
any agreement with the Company or a Subsidiary; or     (5)   has engaged in
unfair competition with, or otherwise acted intentionally in a manner injurious
to the reputation, business or assets of, the Company or a Subsidiary;

      provided, however, that, if a cure is reasonably possible in the
circumstances, no conduct (or lack thereof) referred to above shall constitute
Cause unless the Participant shall have been given advance notice of such
conduct (or lack thereof) and a reasonable opportunity to cure such conduct (or
lack thereof) and such conduct (or lack thereof) is not timely cured. In no
event shall a cure period of more than fifteen days be required.     (h)  
“Change in Control” shall mean any change in control of the Company of a nature
that would be required to be reported in response to Item 1(a) of the Current
Report on Form 10-K, as in effect on the Effective Date, pursuant to Section 13
or 15(d) of the Act; provided that, without limitation, such a “Change in
Control” shall be deemed to have occurred if:

- 3 -



--------------------------------------------------------------------------------



 



  (1)   a third person, including a “group” as such term is used in section
13(d)(3) of the Act, becomes the beneficial owner, directly or indirectly, of 15
percent or more of the combined voting power of the Company’s outstanding voting
securities ordinarily having the right to vote for the election of directors of
the Company, unless such acquisition of beneficial ownership is approved by a
majority of the Incumbent Board (as such term is defined in paragraph
(2) below); or     (2)   individuals who, as of July 11, 2002, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to July 11, 2002, whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least three-quarters of the directors
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Act) shall be, for purposes of this provision, considered as though
such person were a member of the Incumbent Board..

(i)   “Code” shall mean the Internal Revenue Code of 1986, as amended.   (j)  
“Committee” shall mean the Personnel, Compensation and Stock Plan Committee of
the Board (or a designee of that Committee).   (k)   “Company” shall mean KB
Home, and any successor thereto.   (l)   “Disability” with respect to a
Participant shall mean that the Participant has become “totally disabled” (or
the equivalent term used if “totally disabled” is not a defined term) for
purposes of the long-term disability plan of the Company or one of its
Subsidiaries in which the Participant participates.   (m)   “Effective Date”
shall mean the effective date of this Plan as set forth in section 1.1.   (n)  
“Eligible Person” shall mean any executive employed by the Company or one of its
Subsidiaries.   (o)   “Participant” shall mean any Eligible Person who has
satisfied the conditions for participation in this Plan as set forth in sections
3.1 and 3.4.   (p)   “Participation Agreement” shall mean a written agreement in
a form approved by the Committee or Administrative Committee, and signed by a
member of the Committee or by a member of the Administrative Committee (in each
case other than the Eligible Person covered by the agreement), informing an
Eligible Person of his selection by the Committee as a participant in this Plan,
containing the Eligible Person’s agreement to be bound by the terms of this
Plan, and setting forth such information as may be required pursuant to section
3.1.   (q)   “Participation Date” shall mean the date, determined by the
Committee and set forth in the Participant’s Participation Agreement, that is
used in determining

- 4 -



--------------------------------------------------------------------------------



 



    whether a Participant is eligible for benefits hereunder upon or following
the Participant’s Separation from Service.   (r)   “Plan” shall mean this KB
Home Retirement Plan, as it may be amended from time to time.   (s)  
“Subsidiary” shall mean any corporation or other entity a majority of whose
outstanding voting stock or voting power is owned, directly or indirectly, by
the Company.   (t)   “Separation from Service” shall mean termination of
services provided by a Participant to his or her Company, whether voluntary or
involuntary, as determined by the Administrative Committee in accordance with
Treasury Regulation Section 1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

  (1)   For a Participant who provides services to the Company as an employee,
except as otherwise provided in part (3) of this Subsection, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with the Company. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and the Company reasonably anticipate that either
(i) no further services will be performed for the Company after a certain date,
or (ii) that the level of bona fide services the Participant will perform for
the Company after such date (whether as an employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Company if the Participant has been providing
services to the Company less than 36 months).         If a Participant is on
military leave, sick leave, or other bona fide leave of absence, the employment
relationship between the Participant and the Company shall be treated as
continuing intact, provided that the period of such leave does not exceed
6 months, or if longer, so long as the Participant retains a right to
reemployment with the Company under an applicable statute or by contract. If the
period of a military leave, sick leave, or other bona fide leave of absence
exceeds 6 months and the Participant does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 6-month period. In applying the provisions
of this paragraph, a leave of absence shall be considered a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to perform services for the Company. For purposes of this paragraph,
where a leave of absence is due to any physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such

- 5 -



--------------------------------------------------------------------------------



 



      impairment causes the Participant to be unable to perform the duties of
his or her position of employment or any substantially similar position of
employment, a 29-month period of absence shall be substituted for such 6-month
period.     (2)   For a Participant who provides services to the Company as an
independent contractor, except as otherwise provided in part (3) of this
Subsection, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for the Company, provided that the expiration of such
contract(s) is determined by the Committee to constitute a good-faith and
complete termination of the contractual relationship between the Participant and
the Company.     (3)   For a Participant who provides services to the Company as
both an employee and an independent contractor, a Separation from Service
generally shall not occur until the Participant has ceased providing services
for such Company as both as an employee and as an independent contractor, as
determined in accordance with the provisions set forth in parts (1) and (2) of
this Subsection, respectively. Similarly, if a Participant either (i) ceases
providing services for the Company as an independent contractor and begins
providing services for the Company as an employee, or (ii) ceases providing
services for the Company as an employee and begins providing services for the
Company as an independent contractor, the Participant will not be considered to
have experienced a Separation from Service until the Participant has ceased
providing services for the Company in both capacities, as determined in
accordance with the applicable provisions set forth in parts 0 and 0 of this
Subsection.         Notwithstanding the foregoing provisions in this part (3),
if a Participant provides services for the Company as both an employee and as a
director of the Board of the Company, to the extent permitted by Treas. Reg.
§1.409A-1(h)(5) the services provided by such Participant as a director of the
Board of the Company shall not be taken into account in determining whether the
Participant has experienced a Separation from Service as an employee.     (4)  
For purposes of this Subsection, services performed for the Company shall
include service performed both for the Company and for any other corporation
that is a member of the same “controlled group” of corporations as the Company
under Section 414(b) of the Code or any other trade or business (such as a
partnership)_that is under common control with the Company as determined under
Section 414(c) of the Code, in each case as modified by Treasury Regulation
Section 1.409A-1(h)(3) and substituting “at least 50 percent” for “at least 80
percent” each place it appears in Section 1563(a) of the Code or Treasury
Regulation Section 1.414(c)-2.

- 6 -



--------------------------------------------------------------------------------



 



(u)   “Specified Employee” shall mean any Participant who is determined to be a
“key employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with the methodology specified by resolution of the Board or the
Management Development and Compensation Committee of the Board and in accordance
with Treas. Reg. §1.409A-1(i).   (v)   “Trust” shall mean the legal entity
organized pursuant to the Trust Agreement between the Company and the Trustee to
hold and administer the Trust Fund in which any contributions made by the
Company are to be held, invested, and disbursed to, or for the benefit of,
Participants and their Beneficiaries.   (w)   “Trust Agreement” shall mean the
agreement in the nature of a trust entered into between the Company and Trustee
with respect to this Plan.   (x)   “Trust Fund” shall mean the assets of every
kind and description held in the Trust pursuant to the Trust Agreement.   (y)  
“Trustee” shall mean the entity, not affiliated with the Company, acting as the
trustee under the Trust Agreement at the time of reference.

     2.2 Gender and Number
     Unless the context clearly requires otherwise, the masculine pronoun
whenever used shall include the feminine pronoun, and the singular shall include
the plural.
ARTICLE III
Participation
     3.1 Eligibility for Participation
     Subject to Section 3.3, an Eligible Person shall participate in this Plan
only if:

  (1)   he has been selected by the Committee and designated in writing by the
Committee as a participant in this Plan,     (2)   he executes his Participation
Agreement and returns an original copy of such agreement, along with such
administrative and other forms as the Committee may require, to the Committee no
later than thirty (30) days after the date of his Participation Agreement, and  
  (3)   he timely completes any other participation conditions as may be
prescribed by the Committee or Administrative Committee and set forth in the
Participation Agreement (including, without limitation, the completion and
timely return of any consent to insure forms that may be required by the
Committee or Administrative Committee in the circumstances).

The Committee shall send (or cause there to be sent) a Participation Agreement
to each Eligible Person that is selected by the Committee for participation in
this Plan. An Eligible Person’s

- 7 -



--------------------------------------------------------------------------------



 



Participation Agreement shall set forth his Annual Benefit Amount and
Participation Date, each as determined by the Committee. The Company shall
notify, within ninety (90) days after the applicable deadline, an Eligible
Person who has failed to become a Participant by virtue of not timely satisfying
the eligibility requirement referred to in either clause (2) or clause
(3) above.
     The Committee shall limit the group of all Participants to “a select group
of management or highly compensated employees” within the meaning of 29 C.F.R.
2520.104-23 or any similar successor provision.
     The Committee shall designate an Eligible Person as a participant in this
Plan only if the Committee first determines that the inclusion of such Eligible
Person as a Participant will not result in the expected value of the Trust Fund
assets (including the expected value of any assets that are to be contributed to
the Trust Fund in connection with the designation of such Eligible Person) being
less than the Company’s expected Plan benefit obligations (including the
expected value of the benefit obligations with respect to that person if he
becomes a Participant). The Committee may base such calculations on any factors
and assumptions that are reasonable in the circumstances. For determinations
made prior to a Change in Control, the Committee’s determination of
reasonableness for such purposes shall be final and binding on all persons. The
Committee’s failure to make such a determination (or an incorrect determination)
with respect to the designation of an Eligible Person prior to a Change in
Control shall not constitute a breach of this Plan and shall not give rise to
any right or claim of any Participant or other person. Furthermore, and
notwithstanding the preceding provisions of this paragraph to the contrary, an
Eligible Person who is designated by the Committee as a participant in this Plan
prior to a Change in Control and who has otherwise satisfied the Plan
participation conditions set forth above in this Section 3.1 shall not fail to
become a Participant merely because the Committee fails to make the
determination required by this paragraph and/or such determination is later
determined to be erroneous.
     3.2 Date of Participation
     Subject to Section 3.3, an Eligible Person designated in writing by the
Committee as a participant in this Plan shall become a Participant as of the
date that all of the conditions to such participation, determined pursuant to
section 3.1, have been timely satisfied. The Committee may, however, establish a
Participation Date for any Participant that is earlier than, concurrent with, or
later than such date. Once the Committee has established a Participation Date as
to a Participant, the Committee may not subsequently change that date to a later
date, but it may change that date to an earlier date (thereby, in effect,
accelerating that Participant’s vesting opportunity under this Plan). Any such
change shall be made by a written amendment to the Participant’s Participation
Agreement signed by a member of the Committee or by a member of the
Administrative Committee (in each case other than the affected Participant).
     3.3 Duration of Participation
     Participation in this Plan of any Participant shall continue while the
Participant is an employee of the Company or a Subsidiary, whether or not there
is in effect an employment agreement between the Participant and the Company or
any Subsidiary, and thereafter for so long as he is entitled to receive any
benefits hereunder. Without limiting the generality of the preceding sentence,
once an Eligible Person becomes a Participant, he may not (other than in
connection with a Separation from Service for which he is not entitled to
benefits under this Plan or, following the commencement of benefits to the
Participant under this Plan, upon the

- 8 -



--------------------------------------------------------------------------------



 



satisfaction of all such benefits due to the Participant) subsequently be
removed from participation in this Plan; provided, however, that the Committee
may, in its sole discretion but only prior to a Change in Control, rescind its
selection of an Eligible Person as a participant in this Plan if the Committee
gives the Eligible Employee written notice of such rescission no later than
thirty (30) days (subject to extension as provided below) after the date that
the Eligible Person would have otherwise become a Participant. Such a rescission
shall be effective regardless of whether the Eligible Person had otherwise
satisfied the requirements for participation in this Plan and, in the event of a
rescission, the Eligible Person shall have no right to benefits or other
compensation with respect to this Plan or such rescission. The Committee or
Administrative Committee may, in its sole discretion, extend the 30-day period
referred to in the second sentence of this paragraph by an additional sixty
(60) days by written notice to that effect given to the Eligible Person within
the original 30-day period for a notice of rescission. A Participant’s Annual
Benefit Amount may be changed only by a written amendment to the Participant’s
Participation Agreement signed by a member of the Committee or by a member of
the Administrative Committee (in each case other than the affected Participant);
provided that the Committee may not decrease a Participant’s Annual Benefit
Amount without the written consent of the affected Participant. In no event
shall reductions expressly contemplated by this Plan (such as present value
calculations, the 20% reduction provision of section 4.1, and tax withholding
provisions) be deemed to be decreases to the Participant’s Annual Benefit Amount
for such purpose.
     3.4 Re-Employment
     If a former Participant later becomes re-employed as an Eligible Person, he
shall again become a Participant only if re-selected and re-designated by the
Committee as such pursuant to section 3.1 and only if the other requirements of
section 3.1 are satisfied with respect to such re-selection. In such
circumstances, the Committee may, in its sole discretion, establish a new Annual
Benefit Amount and/or Participation Date for the Participant.
ARTICLE IV
Supplemental Retirement Benefits
     4.1 Vesting
     Except as provided in the next sentence, a Participant shall be entitled to
the benefits described in section 4.2 only if the Participant’s Separation from
Service occurs either (1) on or after the fifth anniversary of the Participant’s
Participation Date, or (2) before the fifth anniversary of the Participant’s
Participation Date and such Separation from Service is the result of the death
or Disability of the Participant. If a Participant has a Separation from Service
that results from a termination of employment by the Company or a Subsidiary
other than for Cause (and other than due to the Participant’s Disability) after
the fourth anniversary of the Participant’s Participation Date and before the
fifth anniversary of the Participant’s Participation Date, then the Participant
shall be entitled to the benefits described in section 4.2; provided, however,
that in such circumstances the amount of the Participant’s Annual Benefit Amount
shall be multiplied by 0.8 (80%) for purposes of calculating the Participant’s
benefits under the other provisions of this Plan. Except as provided in the
preceding sentence, if a Participant’s Separation from Service occurs prior to
the fifth anniversary of the Participant’s Participation Date (and other than a
Separation from Service that is the result of the Participant’s death or

- 9 -



--------------------------------------------------------------------------------



 



Disability), then he shall cease to be a Participant on the date of such
Separation from Service and he shall not be entitled to any benefits hereunder.
There will be no pro-rated benefits or pro-rated vesting in such circumstances.
In any event, a Participant’s rights to benefits under this Plan are subject to
section 5.1.
     4.2 Supplemental Retirement Benefits
     Subject to section 4.1, a Participant’s benefits under this Plan shall be
annual supplemental retirement benefits paid in substantially equal installments
(not less frequently than quarterly and without interest) over a period of
twenty (20) years commencing as of a date determined in accordance with section
4.3. Subject to section 8.8, a Participant’s aggregate annual supplemental
retirement benefit under this Plan for any such year shall equal the amount of
the Participant’s Annual Benefit Amount. (For example, subject to sections 4.1
and 8.8, if a Participant is entitled to benefits under this Plan and the
Participant’s Annual Benefit Amount is $100,000, the Participant will be paid
$100,000 per year over a twenty (20) year period commencing as of a date
determined in accordance with section 4.2. If payments are to be made on a
quarterly basis, then the Participant will receive four $25,000 (again, subject
to section 8.8) payments for each year during that period.)
     4.3 Commencement and Duration
     If a Participant is entitled to the benefits described in section 4.2, the
first benefit payment to the Participant pursuant to section 4.2 shall be paid
by the Company no later than sixty (60) days after the last to occur of the
following: (1) the Participant’s attainment of age 55; (2) the tenth anniversary
of the Participant’s Participation Date; or (3) the Participant’s Separation
from Service. Notwithstanding the preceding sentence, in the case of a
Participant who is a Specified Employee, the first benefit payment shall
commence no earlier than the first day after the end of the 6-month period
immediately following the date on which the Participant experiences a Separation
from Service, and such benefit payment shall also include a lump sum payment
equal to the amounts that otherwise would have been paid during the 6-month
period but for the delay. After a Participant’s benefits commence, the Company
shall continue to make the payments to the Participant required by section 4.2
until all of the Participant’s benefits have been paid (i.e., supplemental
retirement benefits pursuant to section 4.2 have been paid to the Participant
for a period of twenty (20) years or the remaining benefits are paid in a lump
sum in accordance with this Plan). Each benefit payment shall be made in cash.
     4.4 Benefits in the Event of Death
     In the event of a Participant’s death, the Participant’s Plan benefit (or
remaining Plan benefits if payments have already commenced prior to the
Participant’s death) shall be paid to the Participant’s Beneficiary in a lump
sum payment equal to the Actuarial Equivalent of his Plan benefits (or remaining
benefits, as the case may be). The lump sum payment shall be made no later than
60 days after the Administrative Committee is provided with proof that is
satisfactory to the Administrative Committee of the Participant’s death.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE V
Special Benefit Payment Rules
     5.1 Receipt and Release
     Notwithstanding anything else contained in this Plan to the contrary, as a
condition precedent to any Company benefit obligation under this Plan to any
Participant (or to the Participant’s Beneficiary in the event of the
Participant’s death), the Participant (or Beneficiary, as the case may be)
shall, within 50 days following the Participant’s Separation from Service,
provide the Company with a valid, executed, written Release (as defined below)
(in a form provided by or reasonably acceptable to the Company) and such release
shall have not been revoked by the Participant (or Beneficiary) pursuant to any
revocation rights afforded by applicable law. The Company shall have no
obligation to make any payment to the Participant (or Beneficiary) pursuant to
this Plan unless and until the Release contemplated by this section 5.1 becomes
irrevocable by the Participant (or Beneficiary) in accordance with all
applicable laws, rules and regulations and all payments to the Participant (or
Beneficiary) pursuant to this Plan shall be forfeited if the valid, executed,
written Release contemplated by this section 5.1 is not provided to the Company
within 50 days following the Participant’s Separation from Service.
     As used in the preceding paragraph, “Release” shall mean a written release,
discharge and covenant not to sue entered into by the Participant on behalf of
himself, his descendants, dependents, heirs, executors, administrators, assigns,
and successors, and each of them, of and in favor of the Company, its parent (if
any), the Company’s Subsidiaries and other affiliates, past and present, and
each of them, as well as its and their trustees, directors, officers, agents,
attorneys, insurers, employees, stockholders, members, representatives, assigns,
and successors, past and present, and each of them (the “releasees”), with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he may then own or hold or he at any time theretofore owned or
held or may in the future hold as against any or all of said releasees, arising
out of or in any way connected with the Participant’s employment relationship
with each and every releasee with which the Participant has had such a
relationship, or the termination of his employment or any other transactions,
occurrences, acts or omissions or any loss, damage or injury whatever, known or
unknown, suspected or unsuspected, resulting from any act or omission by or on
the part of said releasees, or any of them, committed or omitted prior to the
date of such release including, without limiting the generality of the
foregoing, any claim under Section 1981 of the Civil Rights Act of 1866, Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Americans with Disabilities Act, the Family and Medical Leave Act of 1993,
the California Fair Employment and Housing Act, the California Family Rights
Act, any other claim under any other federal, state or local law or regulation,
and any other claim for severance pay, bonus or incentive pay, sick leave,
holiday pay, vacation pay, life insurance, health or medical insurance or any
other fringe benefit, medical expenses, or disability (except that such release
shall not constitute a release of any Company obligation to the Participant
under this Plan upon the Company’s receipt of such release, under any benefit
plan of a releasee that is intended to be qualified under the Employee
Retirement Income Security Act of 1974, as amended, or any claim for severance
benefits expressly contemplated by a written employment contract with the
Company or a Subsidiary). The Release shall also contain the Participant’s
warrant that he has not theretofore assigned or

- 11 -



--------------------------------------------------------------------------------



 



transferred to any person or entity, other than the Company, any released matter
or any part or portion thereof and that he will defend, indemnify and hold
harmless the Company and the aforementioned releasees from and against any claim
(including the payment of attorneys’ fees and costs actually incurred whether or
not litigation is commenced) that is directly or indirectly based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.
     5.2 Cost-of-Living Adjustments
     The Committee may adjust a Participant’s Annual Benefit Amount for
cost-of-living increases and may adopt rules providing for automatic annual
increases (e.g., using the same rate for determining annual Social Security
cost-of-living increases unless revoked by the Committee) .
ARTICLE VI
Change in Control
     6.1 Full Vesting and Lump Sum Payment Upon Change in Control
     All Participants at the time of a Change in Control (excluding, without
limitation, those Participants who had a Termination of Employment prior to the
Change in Control and who had not again become Participants in accordance with
section 3.4) shall be deemed to be fully vested in their benefits under this
Plan (that is, each such Participant shall be deemed to have been a Participant
for at least five years for purposes of section 4.1). Furthermore, in the event
of a Change in Control that also, pursuant to Treas. Reg. Section 1.409-3(i)(5),
constitutes a change in the ownership or effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company, a
Participant (or Beneficiary) shall receive an immediate lump sum payment in lieu
of all benefits otherwise payable to the Participant (or Beneficiary) under this
Plan. The lump sum benefit shall be paid within 30 days of the Change in Control
that also, pursuant to Treas. Reg. Section 1.409-3(i)(5), constitutes a change
in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company,
     6.2 Amount of Lump Sum Benefit
     The amount of the lump sum benefit payable to the Participant (or
Beneficiary) pursuant to section 6.1 (in the event of a Change in Control that
also, pursuant to Treas. Reg. Section 1.409-3(i)(5), constitutes a change in the
ownership or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company) shall be equal to the
Actuarial Equivalent of his Plan benefits (or remaining benefits, as the case
may be). As to any Participant who had not yet commenced receiving benefits
under this Plan, such calculation of the Actuarial Equivalent of the
Participant’s benefit payments pursuant to this section 6.2 shall be made
assuming that the Participant’s Separation from Service was the date of the
Change in Control and shall take into consideration (if applicable) that
benefits would not otherwise have commenced prior to the later of the
Participant’s attainment of age 55 or the tenth anniversary of his Participation
Date.

- 12 -



--------------------------------------------------------------------------------



 



ARTICLE VII
Trust
     7.1 Establishment of the Trust
     The Company shall establish a Trust as a part of this Plan in order to
implement and carry out the provisions of this Plan and to finance the benefits
under this Plan. The Company shall establish the Trust by entering into a Trust
Agreement with a Trustee selected by the Committee. The Trust shall be an
irrevocable grantor Trust within the meaning of Code sections 671 through 677,
and the Company shall be treated as the owner of the Trust. It is intended that
the Trust shall be in such form as may be necessary for this Plan to be deemed
unfunded for purposes of the Employee Retirement Income Security Act of 1974, as
amended.
     The Trust shall maintain a Trust Fund. The administration and management of
the Trust Fund shall be set forth in the Trust Agreement, the terms of which
shall be consistent with the provisions of this Plan. Nothing in the Trust
Agreement shall impair the rights of the Participant and his Beneficiary nor
shall the agreement limit the obligations of the Company under this Plan.
     7.2 Contributions
     The Company shall make such contributions to the Trust as it may determine
in its sole discretion. Notwithstanding the preceding sentence: (1) within
30 days of a Change in Control, the Company shall make a contribution to the
Trust Fund that causes the assets of the Trust Fund to equal the then Actuarial
Equivalent of the benefits remaining due under this Plan; (2) within fifteen
days of each January 1 following a Change in Control, the Company shall make any
additional contribution necessary to cause the assets of the Trust Fund to
equal, as of that January 1, the Actuarial Equivalent of the benefits remaining
due under this Plan; and (3) following a Change in Control, each time an
Eligible Person is designated as a participant in this Plan the Company shall
promptly (and in no event more than five days after the designation) make any
additional contribution necessary to cause the assets of the Trust Fund to
equal, as of the date of that designation, the Actuarial Equivalent of the
benefits remaining due under this Plan (assuming, for purposes of such benefit
calculation, that the designated Eligible Person is a Participant as of the date
of his designation as a participant).
     7.3 Payment of Benefits
     The benefits under this Plan shall be paid from the Trust Fund. To the
extent the Trust Fund is insufficient to pay all required benefits under this
Plan, payment of benefits shall be made from the general assets of the Company.
ARTICLE VIII
Administration
     8.1 Administration
     The Committee shall have principal administrative authority over this Plan.
The Committee shall be authorized to construe and interpret all of the
provisions of this Plan, to adopt procedures and practices concerning the
administration of this Plan, and to make any

- 13 -



--------------------------------------------------------------------------------



 



determinations necessary hereunder, which shall (subject to section 9.7) be
binding and conclusive on all parties.
     The Administrative Committee shall have only the authority expressly
contemplated by this Plan or otherwise delegated by the Committee. An
Administrative Committee member may resign by delivering his written resignation
to the Company or be removed by the Company by delivery of written notice of
removal, to take effect on the date specified therein. Vacancies on the
Administrative Committee due to resignation, death, removal or other causes
shall be filled promptly by the Company. The Committee may assume the authority
of the Administrative Committee with respect to this Plan at any time.
     The Committee and Administrative Committee may each appoint one or more
individuals and delegate such of its power and duties as it deems desirable to
any such individual, in which case every reference herein made to the Committee
or Administrative Committee, as applicable, shall be deemed to mean or include
the individuals as to matters within their jurisdiction.
     8.2 Decisions and Actions of Committee
     The Committee and Administrative Committee each may act at a meeting or in
writing without a meeting. All decisions and actions of each of the Committee
and Administrative Committee shall be made by vote of the majority of the
members thereof, including actions in writing taken without a meeting.
     8.3 Rules and Records of the Committee
     The Committee may make such rules and regulations in connection with its
administration of this Plan as are consistent with the terms and provisions
hereof. The Administrative Committee shall keep a record of each Participant’s
name, address, social security number, Participation Date, Annual Benefit
Amount, and such other data as may be necessary for the proper administration of
this Plan, and shall be responsible for supplying all information and reports to
the Internal Revenue Service, Department of Labor, Participants, Beneficiaries,
and others as required by law.
     8.4 Employment of Agents
     The Committee may employ agents, including without limitation, accountants,
actuaries, consultants, or attorneys, to exercise and perform the powers and
duties of the Committee as the Committee delegates to them, and to render such
services to the Committee as the Committee may determine, and the Committee may
enter into agreements setting forth the terms and conditions of such service.
     8.5 Agent for Service of Legal Process
     The Chairman of the Committee shall serve as agent for service of legal
process.
     8.6 Plan Expenses
     The Company shall pay all expenses reasonably incurred in the
administration of this Plan and Trust; provided, however, that the Trustee may
pay such expenses from the assets of the Trust, to the extent such expenses have
not been paid by the Company. In such event, the

- 14 -



--------------------------------------------------------------------------------



 



Company shall reimburse the Trustee promptly for any such expenses paid by the
Trustee from the Trust. The members of each of the Committee and Administrative
Committee shall serve without compensation for their services as such, but all
expenses of each of the Committee and Administrative Committee shall be paid by
the Company. No employee of the Company shall receive compensation from this
Plan regardless of the nature of his services to this Plan.
     8.7 Indemnification
     To the extent permitted by law, each of the Committee and Administrative
Committee and each and every agent and representative of each such committee
shall be indemnified by the Company and saved harmless against any claims, and
the expenses of defending against such claims, resulting from any action or
conduct relating to the administration of this Plan except claims arising from
gross negligence, willful neglect, or willful misconduct.
     8.8 Tax Withholding
     The Company or Trustee shall withhold from any payment to the Participant
or Beneficiary any federal, state, or local taxes required by law to be withheld
with respect to such payment. With respect to any other federal, state or local
taxes required by law to be withheld with respect to a Participant’s benefits
under this Plan, the Company and its Subsidiaries may reduce any amount of
compensation otherwise payable to the Participant by the amount of such
withholding obligations or provide for an off-set of such amounts against any
benefits that may then be due (or may become due) to the Participant or his
Beneficiary under this Plan.
     8.9 Claims Procedure

  (a)   Submission of Claims. Claims for benefits under this Plan and any
Participation Agreement shall be submitted in writing to the Committee or to an
individual designated by the Committee for this purpose.     (b)   Denial of
Claim. If any claim for benefits is wholly or partially denied, the claimant
shall be given written notice within 60 days following the date on which the
claim is filed, which notice shall set forth ¾

  (1)   the specific reason or reasons for the denial;     (2)   specific
reference to pertinent Plan and Trust provisions on which the denial is based;  
  (3)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (4)   an explanation of this Plan’s claim
review procedure.

      If the claim has not been granted, and if written notice of the denial of
the claim is not furnished within 60 days following the date on which the claim
is filed, the claim shall be deemed denied for the purpose of proceeding to the
claim review procedure.

- 15 -



--------------------------------------------------------------------------------



 



  (c)   Claim Review Procedure. The claimant or his authorized representative
shall have 60 days after receipt of written notification of denial of a claim to
request a review of the denial by making written request to the Committee (or
its delegate), and may review pertinent documents and submit issues and comments
in writing within such 60-day period. Not later than 60 days after receipt of
the request for review, the Committee shall render and furnish to the claimant a
written decision which shall include specific reasons for the decision, and
shall make specific references to pertinent Plan and Trust provisions on which
it is based. The Committee decision shall only be subject to further review as
described in section 9.7. If a decision on review is not furnished to a claimant
within the specified time period, the claim shall be deemed to have been denied
on review.

ARTICLE IX
Miscellaneous
     9.1 Rights Against the Company
     Neither the establishment of this Plan, nor any modification thereof, nor
any payments hereunder, nor any Participation Agreement, shall be construed to
give any Participant the right to be retained in the employ of the Company or
any Subsidiary or to interfere with the right of the Company or any Subsidiary
to discharge the Participant at any time, subject to the terms of any employment
agreement between the Participant and the Company or any Subsidiary.
     9.2 Rights Under the Company’s Other Retirement Plans
     Nothing in this Plan shall be construed to limit, broaden, restrict, grant,
or otherwise affect any rights of any Participant or Beneficiary under the
Company’s other retirement plans, nor grant any additional rights or benefits to
any Participant or Beneficiary under the Company’s other retirement plans, nor
in any way to limit, modify, repeal, or otherwise affect the Company’s or its
Board’s right to amend or modify any such retirement plan.
     9.3 Payment of Benefits to Incompetent
     If the Committee receives evidence that -

  (a)   a person entitled to receive any benefit under this Plan is legally,
physically, or mentally incompetent to receive such benefit and to give a valid
release therefore, and     (b)   another person or an institution is then
maintaining or has custody of such person and no guardian, committee, or other
representative of the estate of such person has been duly appointed by a court
of competent jurisdiction,

the payment of such benefit may be made to such other person or institution as
the Committee may determine. Any such payment shall be a payment on behalf of
such person and shall, to the extent thereof, be a complete discharge of any
liability under this Plan to such person, and neither the Company, the Trustee,
nor any member of the Board or the Committee shall be liable to any person or
individual by reason of such payment.

- 16 -



--------------------------------------------------------------------------------



 



     9.4 Missing Person
     To the extent permitted by Code Section 409A, in the event any benefit
shall become payable to any person or upon his death to his legal representative
and, if after written notice from the Committee mailed to such person’s
last-known address as shown in the Company’s records, such person or his legal
representative shall not have presented himself to the Committee within six
years after the mailing of such notice, then the Committee may, in its sole
discretion, distribute such amount, including any benefit thereafter becoming
due to such person or legal representative, among the spouse and blood relatives
of such person. Payments made in good faith to any person, to a person’s legal
representative, or to any individual(s) who have, on the presentation of
reasonable proof, established to the satisfaction of the Committee that he is
the spouse or blood relative of such person, shall, to the extent of such
payments, be a complete discharge of all obligations arising pursuant to this
Plan, and neither the Company, the Trustee, nor any member of the Board or the
Committee shall be liable to any person or individual by reasons of such
payments.
     9.5 Amendment or Termination
     This Plan may be amended or terminated, in whole or in part, at any time by
written action of the Board or Committee or, as to administrative amendments, by
written action of the Administrative Committee; provided that any amendment that
materially and adversely affects any Participant in this Plan at the time of
such amendment must be consented to in writing by that Participant before it
shall have any effect as to that Participant. The Board may terminate the Plan
without Participant consent; provided that the Board fully vests all
Participants then participating in the Plan and pays each such Participant’s
Plan benefit (or remaining benefit, as the case may be) as such amounts become
eligible for distribution in accordance with the other applicable provisions of
the Plan. Notwithstanding the preceding sentence, to the extent permitted by
Treas. Reg. §1.409A-3(j)(4)(ix), the Company shall provide that upon termination
of the Plan, each such Participant’s Plan benefit (or remaining benefit, as the
case may be) shall be distributed as quickly as possible in a lump sum benefit,
subject to and in accordance with any rules established by the Administrative
Committee deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix). In such event, the amount of the
lump sum benefit payable to a particular Participant shall equal the Actuarial
Equivalent of the Participant’s benefits (or remaining benefit payments, as the
case may be), assuming in the case of a Participant who had not previously
commenced benefits that his benefits were to commence immediately. For this
purpose, such benefit shall be paid at the time specified regardless of whether
the Participant had attained age 55 or had participated in the Plan for at least
ten years since his Participation Date; provided that the calculation of the
Actuarial Equivalent of the Participant’s benefit payment pursuant to this
section 9.5 shall take into consideration (if applicable) that benefits would
not otherwise have commenced prior to the later of the Participant’s attainment
of age 55 or the tenth anniversary of his Participation Date.
     9.6 Merger or Consolidation of Plan and Trust
     Neither this Plan nor the Trust may be merged or consolidated with, nor may
its assets or liabilities be transferred to, any other plan or trust without the
prior written consent of each affected Participant or, as to any Participant who
has died, his Beneficiary if such Beneficiary remains entitled to benefits under
this Plan.

- 17 -



--------------------------------------------------------------------------------



 



     9.7 Arbitration/Interest on Unpaid Amounts/Controlling Law

  (a)   A Participant or Beneficiary may further appeal pursuant to this section
a Committee decision under section 8.9(b) on his appeal. The Participant or
Beneficiary may submit the controversy to final and binding arbitration pursuant
to the then most applicable Rules of the American Arbitration Association;
provided, however, that unless the parties otherwise agree, the arbitration
shall be before a single arbitrator selected either by mutual agreement or,
failing agreement, from a list of seven arbitrators provided by AAA, (1) four of
whom shall be retired judges of the Superior or Appellate Courts of California
who are residents of Los Angeles or Orange County and, if such list exists at
the time of the dispute, who are members of the Independent List of Retired
Judges, and (2) three of whom shall be members of the National Academy of
Arbitrators, resident in Los Angeles or Orange Counties. In the event the
parties are unable to agree upon such an arbitrator from such list of seven,
each party shall strike one name in turn with the first to strike being chosen
by lot. When only one name remains, that person shall be the parties’
arbitrator. The parties hereto expressly waive their rights, if any, to have
such matters heard by a jury or a judge, whether in state or federal court. The
cost of the arbitration, including, but not limited to, any reasonable legal
fees or other expenses incident thereto incurred in connection with such
arbitration, shall be borne by the Company unless the arbitrators(s) determines
that the Participant’s or Beneficiary’s claim is frivolous, in which case the
Participant or Beneficiary shall bear his own legal fees. In the arbitration the
Committee’s decision on appeal shall not be entitled to a presumption of
correctness; rather, the dispute shall be decided de novo.     (b)   The Company
agrees to pay interest on any amounts payable to a Participant or Beneficiary
under this Plan which are not paid within 30 days after the date when due and on
any money judgment which is awarded to the Participant or Beneficiary following
a proceeding to enforce any portion of this Plan from the date that payments
should have been made under this Plan. Such interest shall be calculated at the
prime rate offered by Bank of America, or its successor, from the date that
payments should have been made under this Plan to the time of actual payment.  
  (c)   The provisions of this Plan shall be construed, interpreted,
administered, and enforced according to applicable federal law and the laws of
the State of California, without giving effect to conflict of laws principals
thereunder and to the extent not preempted by federal law.

     9.8 Rights to Trust Fund Assets
     No Participant or Beneficiary shall have any right to, or interest in, any
assets of the Trust Fund upon his Separation from Service or otherwise, except
as provided in this Plan, and then only to the extent of the benefits payable
under this Plan to him that are payable out of the assets of the Trust Fund.
     9.9 Nontransferability
     In no event shall the Company or Trustee make any payment under this Plan
to any assignee or creditor of a Participant or Beneficiary, except as otherwise
required by law. Prior to the time of a payment hereunder, a Participant or
Beneficiary shall have no rights by way of

- 18 -



--------------------------------------------------------------------------------



 



anticipation or otherwise to assign or otherwise dispose of any interest under
this Plan, nor shall rights be assigned or transferred by operation of law.
     9.10 Illegality of Particular Provision
     The illegality of arty particular provision of this document shall not
affect the other provisions, and the document shall be construed in all respects
as if such invalid provision were omitted.

- 19 -